DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are amended.
Claims 1-15 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claims 1, 5-7, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “LogBase: A Scalable Log-structured Database System in the Cloud” by Vo et al. (“Vo”) in view of US PGPUB 2003/0055807 by Lomet.

As to Claim 1, Vo teaches the an apparatus for managing a data storage device storing data entries, the apparatus comprising:
the data storage device configured to store a log-structure comprising segments each storing data entries (Vo: at least pg. 1008, left col., para. 5; “sorts the log entries based on column group, primary key of the record, and timestamp of the write. That is, all data related to a specific column group will be clustered together after the log compaction”; note: result of grouping or clustering as segments; 3.6.4 of Vo also discloses “multiple log segments, i.e., log files”), each data entry of the data entries comprising a data field storing data (Vo: at least pg. 1005, left col., para. 3; “each index entry is a < key, ptr > pair where key is the primary key of the record and ptr is the offset that points to the location of that record in the log.”) and a time parameter indicative of an age of the data stored in the data field (Vo: at least pg. 1005, left col., para. 4; “the key of index entries now is composed of two parts: the primary key of the commit timestamp as the suffix” and “all data are written into the log together with their version number, which is the commit timestamp of the transactions that write the data”); and

a processor configured to: modify the data stored in the data field of a certain data entry of the data entries of a certain segment of the segments of the log-structure (Vo: at least pg. 1009, right col., para. 1 & 3; “When a write request (Insert or Update) arrives” and “new version of data”; pg. 1010, left col., para. 2-3 further discloses “data component is set to null”). 

Vo does not explicitly disclose, but Lomet discloses update the time parameter of the certain data entry according to the modified data (Lomet: at least ¶0005; “a transaction that inserts the data item d sets the start time d, also referred to a write timestamp, TT to the current time tcurrent. The insertion sets the end time d.TT to a variable now that is continuously updated to the current time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lomet’s feature of update the time parameter of the certain data entry according to the modified data (Lomet: at least ¶0005) with Vo’s apparatus.
Lomet: at least Abstract: “many database applications need accountability and trace-ability that necessitate retaining previous database states. For a transaction-time database supporting this, the choice of times used to timestamp database records, to establish when records are or were current, needs to be consistent with a committed transaction serialization order. Previous solutions have chosen timestamps at commit time, selecting a time that agrees with commit order. However, SQL standard databases can require an earlier choice because a statement within a transaction may request “current time.” Managing timestamps chosen before a serialization order is established is the challenging problem we solve here”).

Claim 15 (a method claim) corresponds in scope to claim 1, and is similarly rejected.

As to Claim 5, Vo and Lomet teach the apparatus according to claim 1, wherein the processor is configured to designate the certain data entry being modified as pinned for exclusive write (X-Pin) access (Vo: at least pg. 1011, right col., para. 3; “transaction manager will request write locks over the data records for its intention writes”; note: data records with write locks are designated as exclusive write access), wherein a Vo: at least pg. 1011, right col., para. 3 ; “to avoid possible conflicts of concurrent writes, LogBase embeds write locks into the validation phase of MVOCC” and “If all the locks can be obtained and the validation succeeds, the transaction can execute its write phase, and finally release the locks. Otherwise, if the transaction manager fails to acquire all necessary write locks, it will still hold the existing locks while re-executing the read phase and trying to request again the locks that it could not get in the first time””; note: each concurrent write as a concurrently executing process; write process can execute write if lock(s) can be obtained (lock(s) not held by others), but would try again to obtain lock(s) if attempt to obtain lock(s) fails (lock(s) is/are held by others)). 

As to Claim 6, Vo and Lomet teach the apparatus according to claim 5, wherein the processor is configured to update an index-structure indexing the log-structure according to the most recent time parameter of the committed certain data entry when the X-Pin designation is removed upon termination of the commit protocol (Vo: at least pg. 1005, left col., para. 4; “the key of index entries now is composed of two parts: the primary key of the record as the prefix and the commit timestamp as the suffix” and “all data are written into the log together with their version number, which is the commit timestamp of the transactions that write the data”; note: newest version would have most recent commit time parameter; commit takes place when there is no write lock preventing commit).

As to Claim 7, Vo and Lomet teach the apparatus according to claim 1, wherein, when the modified data stored in the data field of the certain data entry is shorter than unmodified data stored in the data field of the certain entry (Vo: at least pg. 1010, left col., para. 2-3; “data component is set to null”; note: null is shorter than data that is not null), the processor is configured to add a free space data entry to the certain segment corresponding to a difference in sizes between the modified data and the unmodified data (Vo: at least pg. 1010, left col., para. 3; “its deletion effect will be reflected into the in-memory index again”; note: space freed from delete operation). 

As to Claim 11, Vo and Lomet teach the apparatus according to claim 1, wherein the time parameter comprises one or more of: a version parameter indicative of a version of the data stored in the data field of the certain data entry (Vo: at least pg. 1005, left col., para. 4; “… all data are written into the log together with their version number, which is the commit timestamp of the transactions that write the data”; note: commit is when data of an operation (e.g. storing or modification) is actually finalized or made permanent – it indicates age of data), or a timestamp indicative of a time that the data was stored or modified in the data field of the certain data entry.

As to Claim 12, Vo and Lomet teach the apparatus according to claim 1, wherein the data storage device is configured to store an index-structure mapping a unique key associated with each data entry of the log-structure to the corresponding data entry's storage location on the log-structure (Vo: at least pg. 1005, left col., para. 3; “each index entry is a < key, ptr > pair where key is the primary key of the record and ptr is the offset that points to the location of that record in the log”; pg. 1008, right col., para. 3 further discloses “in our indexes, each index entry is a pair of < IdxKey, Ptr >” and “Ptr is the offset that points to the location of a data record in the log, which includes three information: the file number, the offset in the file, the record’s size”; note: primary key is unique, memory address or location of a (or one) data record is unique), and wherein the data stored in the data field of the certain data entry is modified without updating the mapping of the index-structure to other data entries (Vo: at least 3.6.1; “after the log record has been persisted, its starting offset in the log along with the timestamp are returned so that the tablet server subsequently updates the in-memory index of the corresponding updated column group”; 3.6.3 of Vo further discloses “as a consequence, during the restart of the tablet server, this invalidated log entry will be scanned over and its note: updating of mapping and modification of log records are two separate processes) and without updating other data entries on the log-structure (Vo: at least 3.6.1; “after the log record has been persisted, its starting offset in the log along with the timestamp are returned so that the tablet server subsequently updates the in-memory index of the corresponding updated column group”; 3.6.3 of Vo further discloses “as a consequence, during the restart of the tablet server, this invalidated log entry will be scanned over and its deletion effect will be reflected into the in-memory index again”; note: update of each log record is individually done). 
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “LogBase: A Scalable Log-structured Database System in the Cloud” by Vo et al. (“Vo”) in view of US PGPUB 2003/0055807 by Lomet, and further in view of US PGPUB 2003/0004952 by Nixon et al. (“Nixon”).

As to Claim 2, Vo and Lomet teach the apparatus according to claim 1.

Vo and Lomet do not explicitly disclose, but Nixon discloses wherein the processor is configured to designate the certain data entry being read as pinned for reading access (R-Pin), wherein a concurrently executing process is granted read access to the certain data entry with R-Pin designation (Nixon: at least ¶0128; read lock has been granted to another client thread”; note: granting read access) and denied write access to the certain data entry with R-Pin designation (Nixon: at least ¶0128; “a write lock can be denied or held at bay until a read lock is released”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nixons feature of wherein the processor is configured to designate the certain data entry being read as pinned for reading access (R-Pin), wherein a concurrently executing process is granted read access to the certain data entry with R-Pin designation (Nixon: at least ¶0128) and denied write access to the certain data entry with R-Pin designation (Nixon: at least ¶0128) with the apparatus disclosed by Vo and Lomet.
The suggestion/motivation for doing so would have been to “perform locking of component data within the data stores” and “coordinates locking of components being read from the database” (Nixon: at least ¶¶0091, 0110).

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “LogBase: A Scalable Log-structured Database System in the Cloud” by Vo et al. (“Vo”) in view of US PGPUB 2003/0055807 by Lomet, and further in view of US PGPUB 2003/0004952 by Nixon et al. (“Nixon”), and further in view of US PGPUB 2009/0037422 by Wong et al. (“Wong”).

As to Claim 3, Vo, Lomet and Nixon teach the apparatus according to claim 2, wherein, when the concurrently executing process attempts to modify the certain data entry with R-Pin designation (Nixon: at least ¶0128; “there is usually no reason to hold a read request at bay if only a read lock has been granted to another client thread” and “a write lock can be denied or held at bay until a read lock is released”).

Vo, Lomet and Nixon do not explicitly disclose, but Wong discloses the concurrently executing process is instructed to write the modified data (Wong: at least ¶0045; “redo logs 110 (sequentially) records a series of transactions in the database system 100 (for example, local transactions that occur at source entity 104 and distributed transactions that involves data changes at source entity 104”) as a new data entry to a log-head-segment located at the head of the log-structure (Wong: at least ¶0043; “memory structure 118 is a circular buffer. Thus, both head and tail pointers may wrap around when entry N is passed. For example, if an entry pointed to by the head pointer is entry N (122-N as illustrated in FIG. 1B), then, after a new redo record is received, the capture proxy process (120) determines if an entry that immediately follows entry N is free. Since the memory structure 118 is a circular buffer, the entry that immediately follows entry N is entry 1 (122-1 as illustrated in FIG. 1B). Therefore, if entry 1 is free, it will be used as the next entry to store the new redo record by the capture proxy process (120)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wong’s teaching of concurrently executing process that is instructed to write the modified data (Wong: at least ¶0045) as a new data entry to a log-head-segment located at the head of the log-structure (Wong: at least ¶0043) with the apparatus disclosed by Vo, Lomet and Nixon.
The suggestion/motivation for doing so would have been to provide a mechanism that “better support distributed information sharing through log mining” (Wong: at least ¶0007).

As to Claim 4, Vo, Lomet, Nixon and Wong teach the apparatus according to claim 3, wherein the processor is configured to update (Vo: at least pg. 1010, right col., para. 2; “… old log segments and in-memory indexes can be safely discarded”) an index-structure indexing the log-structure (Vo: at least pg. 1005, left col., para. 3; “tablet servers in LogBase build an index per tablet for retrieving the data from the log. Each index entry is a < key, ptr > pair where key is the primary key of the record and ptr is the offset that points to the location of that record in the log”) according to the most recent time parameter of the new data entry at the log-head-segment (Vo: at least pg. new log segments” and “after the compaction process has finished, i.e., the resulted sorted segments and in-memory indexes are ready, the old log segments and in-memory indexes can be safely discarded”).

As to Claim 14, Vo, Lomet and Nixon teach the apparatus according to claim 2.

Vo, Lomet and Nixon do not explicitly disclose, but Wong discloses wherein, when the concurrently executing process attempts to modify the certain data entry while strict logging is required, the concurrently executing process is instructed to write the modified data (Wong: at least ¶0045; “redo logs 110 (sequentially) records a series of transactions in the database system 100 (for example, local transactions that occur at source entity 104 and distributed transactions that involves data changes at source entity 104”) as a new data entry to a log-head-segment located at the head of the log-structure (Wong: at least ¶0043; “memory structure 118 is a circular buffer. Thus, both head and tail pointers may wrap around when entry N is passed. For example, if an entry pointed to by the head pointer is entry N (122-N as illustrated in FIG. 1B), then, after a new redo record is received, the capture proxy process (120) determines if an entry that immediately follows entry N is free. Since the memory structure 118 is a circular buffer, the entry that immediately follows entry N is if entry 1 is free, it will be used as the next entry to store the new redo record by the capture proxy process (120)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wong’s teaching of wherein, when the concurrently executing process attempts to modify the certain data entry while strict logging is required, the concurrently executing process is instructed to write the modified data (Wong: at least ¶0045) as a new data entry to a log-head-segment located at the head of the log-structure (Wong: at least ¶0043) with the apparatus disclosed by Vo, Lomet and Nixon.
The suggestion/motivation for doing so would have been to provide a mechanism that “better support distributed information sharing through log mining” (Wong: at least ¶0007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “LogBase: A Scalable Log-structured Database System in the Cloud” by Vo et al. (“Vo”) in view of US PGPUB 2003/0055807 by Lomet, and further in view of US Patent 7,890,469 by Maionchi et al. (“Maionchi”).

As to Claim 8, Vo and Lomet teach the apparatus according to claim 7.

Vo and Lomet do not explicitly disclose, but Maionchi discloses, wherein the processor is configured to compute an entry length parameter of the certain data entry Maionchi: at least Col. 10 Line 14; “a delete size variable”) according to a size of the modified data and write a value to the entry length parameter of the free space data entry according to an available free space computed based on the difference in sizes (Maionchi: at least Col. 10 Lines 10-16; “a delete size variable indicating the amount of space to be freed by deleting records”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Maionchi’s teaching of wherein the processor is configured to compute an entry length parameter of the certain data entry (Maionchi: at least Col. 10 Line 14) according to a size of the modified data and write a value to the entry length parameter of the free space data entry according to an available free space computed based on the difference in sizes (Maionchi: at least Col. 10 Lines 10-16) with the apparatus disclosed by Vo and Lomet.
The suggestion/motivation for doing so would have been to “enable an administrator to "tune" the file change log to perform efficiently within the specific application environment for which changes are tracked” (Maionchi: at least Col. 10 Lines 5-7).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “LogBase: A Scalable Log-structured Database System in the Cloud” by Vo et al. (“Vo”) in view of US PGPUB 2003/0055807 by Lomet, and further in view of US PGPUB 2009/0037422 by Wong et al. (“Wong”).

As to Claim 9, Vo and Lomet teach the apparatus according to claim 1.

Vo and Lomet do not explicitly disclose, but Wong discloses, wherein, when the modified data stored in the data field of the certain data entry is longer than unmodified data stored in the data field of the certain entry (Wong: at least ¶0043; “… for example, if an entry pointed to by the head pointer is entry N (122-N as illustrated in FIG. 1B), then, after a new redo record is received, the capture proxy process (120) determines if an entry that immediately follows entry N is free. Since the memory structure 118 is a circular buffer, the entry that immediately follows entry N is entry 1 (122-1 as illustrated in FIG. 1B). Therefore, if entry 1 is free, it will be used as the next entry to store the new redo record by the capture proxy process (120)”; note: data field would be longer after storage (after modification) of redo information), the processor is configured to write within the next sequential free space data entry (Wong: at least ¶0043; “… if entry 1 is free, it will be used as the next entry to store the new redo record by the capture proxy process (120)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wong’s teaching of wherein, when the modified data stored in the data field of the certain data entry is longer than unmodified data stored in the data field of the certain entry (Wong: at least ¶0043; “… for example, if an entry pointed to by the head pointer is entry N (122-N as illustrated in FIG. 1B), then, after a new redo record is received, the capture proxy process (120) determines if an entry that immediately follows entry N is free. Since the memory structure 118 is a circular buffer, the entry that immediately follows entry N is entry 1 (122-1 as illustrated in FIG. 1B). Therefore, if entry 1 is free, it will be used as the next entry to store the new redo record by the capture proxy process (120)”; note: data field would be longer after storage (after modification) of redo information), the processor is configured to write within the next sequential free space data entry (Wong: at least ¶0043) with the apparatus disclosed by Vo and Lomet.
The suggestion/motivation for doing so would have been to provide a mechanism that “better support distributed information sharing through log mining” (Wong: at least ¶0007).

As to Claim 10, Vo, Lomet and Wong teach the apparatus according to claim 9, wherein the processor is configured to compute an entry length parameter of the certain data entry according to a size of the modified data and according to the remaining free space of a next sequential free space data field (Wong: at least ¶0028; “write, without taking any latch, the new redo record into the memory structure, as long as memory space in the memory structure is sufficient”; note: sufficient free space to store data with the size of modified data). 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “LogBase: A Scalable Log-structured Database System in the Cloud” by Vo et al. (“Vo”) in view of US PGPUB 2003/0055807 by Lomet, and further in view of US PGPUB 2012/0310881 by Shadmon.

As to Claim 13, Vo and Lomet teach the apparatus according to claim 1.

Vo and Lomet do not explicitly disclose, but Shadmon discloses wherein the processor is configured to designate the entire log-structure for strict logging for permitting sequential read access, wherein a concurrently executing process is granted read access (Shadmon: at least ¶0006; “read Lock -- to allow reading the content of a particular resource. This lock is sometimes called a Shared Lock meaning that multiple threads (or processes) can read (share) the resource data concurrently”) and denied in-place write access to the log-structure (Shadmon: at least ¶0006; “… this lock may prevent a different thread (or process) to update the content of the resource” and “two threads receive a Read Lock on the same Row such that both threads are provided with the permission to examine the content of the Row concurrently. However, the third thread that requests a Write Lock on the Row is denied, or is being placed on wait until the reading threads note: thread as a concurrently executing process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Shadmon’s teaching of wherein the processor is configured to designate the entire log-structure for strict logging for permitting sequential read access, wherein a concurrently executing process is granted read access (Shadmon: at least ¶0006) and denied in-place write access to the log-structure (Shadmon: at least ¶0006) with the apparatus disclosed by Vo and Lomet.
The suggestion/motivation for doing so would have been to control access to resource by threads through the use of different locks (Shadmon: at least ¶¶0004, 0006-0008).

Relevant Prior Art
US PGPUB 2004/0030703 by Bourbonnais teaches “one or more recovery log entries include a causally ordered, ascending timestamp that can be used to order global transactions” (Bourbonnais: at least ¶0013) and “for any timestamp Tn appearing in a transaction manager log entry Cn, the following condition is true: Cn-1.Tn<Cn.Tn<Cn+1.Tn< . . . .” (Bourbonnais: at least ¶0117).



Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:00AM EST - 6:00PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.W/Examiner, AU 2168                                                                                                                                                                                                    
27 December 2021


/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168